Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:1 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 4 Kenneth Augustus Daniel
First Name Middle Name Last Name
[] Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
Case Number aod ae, 1o114-Sspe
(If known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be

ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.
C1) does not contain nonstandard provisions.

(b) This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
CX does not value claim(s) that secures collateral.

(c) This plan: seeks to avoid a lien or security interest. See paragraph 8 below.
CO does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $_4,500.00 per month for the applicable
commitment period of:

(if applicable include the following: These plan
payments will change to $ monthly on

XX] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20___.)

L] 60 months; or

(b) The payments under paragraph 2(a) shall be paid:

LC] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

LC Debtor 1 % CJ Debtor 2 %

Direct to the Trustee for the following reason(s):
Xx! The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or

retirement.
LC The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1 of 6
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:2 of 10

from (source, including income tax refunds).

5. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,310.00 _.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

 

 

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
BB&T Ford F350 $40,672.00 5% Min. of $768.00
BBVA USA Ford F350 $38,639.00 5% Min. of $730.00
First State Bank 2005 Chevrolet C4500, 2006 Ford $36,920.00 5% Min. of $697.00

F350, 2009 Cedar Creek Forrest,
Gravely 460 Pro Turn Mower with
31 HP Kawasaki Engine, Gravely
472 Pro Turn Mower with 35 HP
Kawasaki Engine, 1998 New Holland
4630 Tractor & 2018 RCR1884 Rotary
Mower

GASB — Form 113 [Rev. 12/1/17] Page 2 of 6
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:3 of 10

Queensborough National Bank ASV PT100 Skidsteer and Bucket, $21,501.00 5% Min. of $406.00
and Trust Company Bradco Extreme Ground Shark, Stout

Grapple, 24’ Tilt Trailer, 2004

Kubota Tractor, and Polaris Ranger
Queensborough National Bank ASV PT100 Skidsteer and Bucket, $3,574.00 5% Min. of $70.00
and Trust Company Bradco Extreme Ground Shark, Stout

Grapple, 24’ Tilt Trailer, 2004

Kubota Tractor, and Polaris Ranger

Georgia Department of Real/Personal Property (State Tax $4,163.00 5% Min. of $75.00
Revenue Execution)

Kawasaki/SYNCB Kawasaki Dirt Bike $1,518.00 5% Min. of $29.00
Wells Fargo Dealer Services Ford Explorer $23,516.00 5% Min. of $431.00
Wrens Finance Company Ford F350 $2,625.00 5% Min. of $50.00

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

 

 

service.
VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
1st Franklin Financial Personal Property $-0- 0% $-0-

Corporation (all claims)

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C1 with interest at % per annum or CJ without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a _100_ % dividend or a pro rata share of

$100.00 _, whichever is greater.

GASB — Form 113 [Rev. 12/1/17] Page 3 of 6
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:4 of 10

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protectioy payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: L Direct to the Creditor; or M To the Trustee.

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
BB&T $407.00

BBVA USA $387.00

First State Bank $370.00

Wrens Finance Company $26.00

Kawasaki/Synchrony Bank $15.00

Queensborough National Bank and Trust $36.00
Company (smaller claim)

Queensborough National Bank and Trust $215.00
Company (larger claim)
Wells Fargo Dealer Services $229.00

Ts Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to

the following claimant(s):

CLAIMANT ADDRESS

GASB — Form 113 [Rev. 12/1/17] Page 4 of 6
10.

11.

12.

13.

14.

15.

Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:5 of 10

Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
1st Franklin Financial Corporation Household Goods

Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown
below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

a) UPON GRANT OF DISCHARGE IN THIS CASE, ALL SECURED CREDITORS BEING PAID
THROUGH THE PLAN SHALL PROMPTLY RELEASE ALL COLLATERAL HELD AS SECURITY ON

GASB — Form 113 [Rev. 12/1/17] Page 5 of 6
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:6 of 10

LOANS, AND SHALL PROMPTLY RELEASE AND/OR SATISFY ALL SECURITY DEEDS, SECURITY
AGREEMENTS, UCC FILINGS, JUDGMENT LIENS, TITLES, AND/OR ANY OTHER LIEN CLAIM OF
ANY KIND AGAINST PROPERTY OF THE DEBTOR. THIS PARAGRAPH SHALL IN NO WAY APPLY
TO MORTGAGES AND/OR OTHER SECURED DEBTS THAT ARE NOT PAID THROUGH THE

CHAPTER 13 PLAN.
b) ALL PAYMENTS MADE BY THE CHAPTER 13 TRUSTEE TO THE INTERNAL REVENUE

SERVICE AND/OR GEORGIA DEPARTMENT OF REVENUE, IF ANY, SHALL BE APPLIED FIRST TO
THE PRE-PETITION PRINCIPAL OBLIGATION.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: A | y | ORD KLIK

 

Debtor 1

 

 

GASB — Form 113 [Rev. 12/1/17] Page 6 of 6
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:7 of 10

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN AND MOTION upon the following parties via CM/ECF electronic
mail:

Huon Le
[VIA ECF]

Office of the U. S. Trustee
[VIA ECF]

Nathan Edward Huff
[VIA ECF]

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN AND MOTION by First Class Mail, placing same in the United

States Mail with proper postage affixed thereon, to the following addresses:

SEE ATTACHED EXHIBIT “A”

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN AND MOTION on the following corporations, addressed to an
Agent or Officer, by First Class Mail, placing same in the United States

Mail with proper postage affixed thereon, to the following addresses:

1%* Franklin Financial Corporation
Attn: Officer or Agent
P.O. Box 1409
Thomson, GA 30824-1409
(as shown on Exhibit ‘“A”)

1§* Franklin Financial Corporation
Attn: Ben Cheek, III, Registered Agent
135 East Tugalo Street
Toccoa, GA 30577
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:8 of 10

1®* Franklin Financial Corporation
Attn: Officer or Agent
P.O. Box 880
Toccoa, GA 30577-0880

I hereby certify that I have served a copy of the within and foregoing

CHAPTER 13 PLAN MOTION on the following insured depository institutions,
addressed to an Officer of the institution, by Certified Mail with proper

postage affixed thereon, to the following addresses:

N/A

This 237° day of September, 2020.

 

John P. wills —e

Attorney for Debtor
WILLS LAW FIRM, LLC
P.O. Box 1620
Thomson, GA 30824
706-595-8100
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:9 of 10

Label Matrix for local noticing
1130-1

Case 20-10774-SDB

Southern District of Georgia
Augusta

Tue Sep 22 19:57:07 EDT 2020

(p)BB AND 7
PO BOX 1847
WILSON NC 27894-1847

Kenneth Augustus Daniel
P.0. Box 293
Gibson, GA 30810-0293

GLORIA FAYE PATE
P.0. BOX 293
GIBSON GA 30810-0293

 

Huen Le
P.O. 2127
Augusta; 30903-2127

ivia cmlece)

QUEENSBOROUGH NATIONAL BANK & TRUST
ATTN: KATHY COBB

P.O. BOX 467

LOUISVILLE GA 30434-0467

Synchrony Bank c/o PRA Receivables Managemen
PO Box 41021
Norfolk, VA 23541-1021

United States Attorney
P.0. Box 2017
Augusta GA 30903-2017

WELLS FARGO DEALER SERVICES
P.O. BOX 1697
WINTERVILLE NC 28590-1697

1ST FRANKLIN FINANCIAL CORPORATION

ATIN: OFFICER OR AGENT
P.O. BOX 1409
THOMSON GA 30824-1409

BBVA USA
15 20TH STREET S.
BIRMINGHAM AL 35233-2000

(p)FIRST STATE BANK
ATTN ANGIE ADAMS
PO BOX 555

WRENS GA 30833-0555

Nathan Edyard Huff

Clear st & Hawkins, LLP
1223 Ge . Wilson Drive
Augusta, GA 30909-4502

(via GMieCe )

KAWASAKI /SYNCB
P.O. BOX 6153
RAPID CITY SD 57709-6153

  

Augusta, GA 30909-4502

(via Cm\lece)

SYNCHRONY BANK

ATTN: BANKRUPTCY DEPARTMENT
P.O. BOX 965060

ORLANDO FL 32896-5060

THE HOME DEPOT
P.O. BOX 790393
SAINT LOUIS MO 63179-0393

WELLS FARGO
P.O. BOX 14517
DES MOINES IA 50306-3517

WRENS FINANCE COMPANY
217 BROAD STREET
WRENS GA 30833-1110

(p) 1ST FRANKLIN FINANCIAL CORPORATION

PO BOX 880 a
TOCCOA GA 30577-0880 =
oo
a
BBVA USA -
701 32RD STREET S. ~
BIRMINGHAM AL 35233-3515 2

(p)GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA PA 19101-7346

LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
5555 GLENRIDGE CONNECTOR

SUITE 900

ATLANTA GA 30342-4762

Offic& of thé U. S. Trustee
Johnson ‘fg@are Business Center
2 East B eet, Ste 725
Savannah, GA 31401-2638

(via CMiecr)

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

THE HOME DEPOT/CBNA
P.0. BOX 6497
SIOUX FALLS SD 57117-6497

WELLS FARGO DEALER SERVICES
ATIN: CORRESPONDENCE

P.O. BOX 168048

IRVING TX 75016-8048

Wells Fargo Bank N.A., d/b/a Wells Fargo Aut
PO Box 130000
Raleigh, NC 27605-1000
Case:20-10774-SDB Doc#:10 Filed:09/23/20 Entered:09/23/20 09:05:36 Page:10 of 10
» Wi

  
 

Thomsog, GAY30824-5620

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

1ST FRANKLIN FINANCIAL CORPORATION BBET FIRST STATE BANK
ATTN: BEN CHEEK, III, REGISTERED AGENT P.O. BOX 1847 P.O. BOX 555
135 EAST TUGALO STREET WILSON NC 27894 WRENS GA 30833

TOCCOA GA 30577

(d)First State Bank GEORGIA DEPARTMENT OF REVENUE
PO Box 555 COMPLIANCE DIVISION; ARCS BANKRUPTCY
Wrens, GA 30833 1800 CENTURY BLVD, NE, SUITE 9100

ATLANTA GA 30345-3202

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Kenneth Augustus Daniel End of Label Matrix
P.0. Box 293 Mailable recipients 30

Gibson GA 30810-0293 Bypassed recipients 1
Total 31
